1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022 has been entered.
3.	Claim 28, submitted with the amendment filed July 13, 2022, is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions II (claim 28, classified in C07K 7/02) and I (claims 1, 3, 4, 6-16, 19-21, and 23-27, classified in A61K 47/34) are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful, e.g., as a branched dilipid which can be covalently conjugated to a peptide or protein other than insulin, and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
  The inventions have acquired a separate status in the art in view of their different classification and due to their recognized divergent subject matter; and the inventions require a different field of search, i.e. searching different classes/subclasses, searching different electronic resources, and employing different search strategies and search queries.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 28 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1, 3, 4, 6-16, 19-21, and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 contains contradictory claim limitations and therefore is indefinite.  In particular, claim 1 has been amended to require r = 1 and GpR is a radical of formula VII.  See claim 1, page 3 of the amendment filed August 31, 2022, last two lines.  Accordingly, the hydrophobic radicals -Hy of formula X have an amino group at their terminus, where they are attached to the co-polyamino acids according to formula XXXa’.  Further, GpR has an amino group where it is attached to GpG.  However, claim 1 requires GpR to be attached to the co-polyamino acids according to formula XXXa’ and to GpG through amide bonds.  Note the asterisks which are at both termini of Formula VII,  and see claim 1, page 5 of the amendment, lines 1-2.  See also claim 1, page 6 of the amendment, last three lines, and page 7, first two lines.  To the extent that R1 can be -Hy (see claim 1, page 2 of the amendment, second-to-last line), attachment of -Hy to the N-terminus of formula XXXa’ will form a diamino bond rather than an amide bond.  To the extent that GpG  can be formula XI’ (see claim 1, page 4 of the amendment, lines 3-5), attachment of GpR to GpG will form a diamino bond rather than an amide bond.  Therefore, the claim limitations are contradictory, and it is unclear what co-polyamino acids bearing carboxylate charges and hydrophobic radicals -Hy are intended to be encompassed within the scope of the claims.  At claim 27, line 2, the meaning of the abbreviation “PLG” is unclear.  The abbreviation is not used in the independent claim, and does not appear to have been given a definition in the specification.
6.	Claim 27 is objected to because of the following informalities:  At claim 27, line 2, “DP polymerization” should be changed to “polymerization DP”.  Appropriate correction is required.
7.	Applicant’s amendments filed August 31, 2022 have been fully considered and are persuasive.  However, upon further consideration, new grounds of rejection and objection are made as set forth above
	The provisional nonstatutory double patenting rejection over claim 1 of copending Application No. 17/208,514, set forth in section 6 of the Office action mailed July 26, 2022, is withdrawn in view of the amendments to claim 1.  This issue will be re-visited depending upon how claim 1 is amended in response to the rejection under 35 U.S.C. 112(b) set forth in section 5 above, and depending upon how the claims of the ‘514 application may be amended.
8.	Claim 23 is allowed.
Claims 1, 3, 4, 6-16, 19-21, and 24-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections set forth in this Office action.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
September 14, 2022